Wood, J., (after stating the facts). The record does not show that any one of the remonstrants prayed for an appeal to the circuit court, but, even if it had so-shown, the remonstrants were not aggrieved by the ruling of the -court in allowing the petition to be withdrawn. The remonstrants to the petition were, in effect, asking that the court make no order allowing licenses to sell intoxicating liquors to be issued. When the petitioners were permitted to withdraw their petition, they were no longer asking for licenses, or that such petition be granted, and therefore no order on s-uch petition was made granting licenses. The withdrawing of the petition placed in statu quo the matter of granting or not granting licenses to sell intoxicating liquors in the city of Pine Bluff. After the petition was withdrawn, no licenses could be issued until the “Going law” was complied with. The order of the court allowing the petition to be withdrawn was, in legal effect, tantamount to making no order permitting licenses to be issued. The remonstrants were contending for this, and by the, order of the court they obtained virtually that for which they were contending. They were, therefore, not aggrieved by the court’s order and had no right to appeal from -such order. In Phillips v. Goe, 85 Ark. 304, we said: “The parties who appealed from the orders of the county court were parties to the proceedings, but they were not protestants, and therefore were not persons aggrieved by the judgment appealed from, within the meaning of the statute allowing appeals to be taken from judgments of the county court. ’ ’ The cases of Bordwell v. Dills, 70 Ark. 175; Wilmans v. Bordwell, 73 Ark. 418, and Clark v. Daniel, 77 Ark. 122, and other eases on which appellants rely, are not analogous and not in point. There the petitioners had signed a petition to put in force the three-mile law prohibiting the sale of liquor, and the court held- that -after the petition had been filed with the county court and had been taken up for consideration it was not within the province of the petitioners to withdraw their names from the petition without leave of the court, and that such leave could not be granted except for good reasons, because the petitioners had inaugurated a proceeding for a salutary police regulation for the preservation of morals and protection of the peace of the citizens. Here the petitioners were seeking to do precisely the opposite of what the petitioners were asking in those cases. Here the petitioners were asking that licenses be granted to sell intoxicating liquors and the remonstrants were objecting to that, and when the petition was withdrawn it was equivalent, as before stated, to giving the remonstrants what they were asking for. In the language of the learned circuit judg*e: “The withdrawal of the petition defeated all application for saloon licenses, which was precisely what the remonstrants desired.” The petition became functus officio, so far, at least, as that case was concerned. As to whether or not a petition, after having been once filed and thereafter by the permission of the court withdrawn, could have other names added thereto and then be refiled as an original application for the granting of licenses under the provisions of the “Going law,” and as to whether or not such petition has completely performed all of its functions as a petition for the granting of licenses when it has be‘en once filed and taken up for consideration under the provisions of the “Going law,” are questions not now before us. These are questions upon which we expressly reserve decision. The judgment of the circuit court denying the writ of mandamus is in all things correct, and it is affirmed.